Citation Nr: 0218021	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from April 1972 to June 1974.

Procedural history

The veteran has sought entitlement to service connection 
for a low back disorder on numerous occasions.  In a July 
1998 decision, the Board of Veterans' Appeals (the Board) 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  In 
January 1999, the United States Court of Appeals for 
Veterans Claims (the Court) dismissed the veteran's appeal 
(No. 98-1793) due to lack of jurisdiction.     In August 
1999 the Board's Vice Chairman denied the veteran's motion 
for reconsideration of the July 1998 Board decision.  

In September 1999, the veteran requested that his claim be 
reopened.  In an October 1999 decision the RO determined 
that new and material evidence had not been submitted.  
The veteran was notified of the October 1999 decision.  He 
did not appeal, and that decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran again claimed entitlement to service 
connection for a low back disorder in February 2000.  In a 
May 2000 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal 
of the May 2000 decision, and it is that appeal that is 
currently before the Board.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disorder in October 1999; the veteran did not appeal 
that determination.

2.  The evidence submitted subsequent to the October 1999 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially 
on the issue on appeal, that being whether the veteran's 
back disorder is related to an in-service disease or 
injury, and it must be considered in order to fairly 
decide the merits of his claim.


CONCLUSION OF LAW

The October 1999 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final.  New and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
low back disability.  
In essence, he contends that his currently diagnosed low 
back disorder was caused by an injury he incurred in 
service.

The relevant procedural history of this case has been 
recapitulated above.  This appeal stems from a May 2000 RO 
decision which determined that new and material evidence 
had not been submitted which was sufficient to reopen the 
veteran's previously-denied claim.  In the October 2000 
statement of the case, the RO found that new and material 
evidence had been submitted, reopened the claim, and 
denied service connection for a back condition based on 
the substantive merits of the claim.  

Notwithstanding the fact that the RO ultimately reopened 
the claim, the Board must first review the matter of 
whether new and material evidence has been submitted.  The 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that the Board does not 
have jurisdiction to determine the substantive merits of a 
claim for service connection in the absence of an 
independent finding that new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  See also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996). 

In the interest of clarity, the  Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts of the case.
The VCAA

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107].  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  The Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim.  Holliday v. Principi, 14 Vet. App. 
280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, 
however, the VCAA has left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  Duty to Assist, 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  

The regulations governing reopening of previously and 
finally denied claims were revised effective the date of 
publication on August 29, 2001.  These regulations 
redefine the duty to notify and to assist in applications 
to reopen previously and finally denied claims.  As the 
instant claim to reopen was filed prior to August 29, 
2001, the revised regulations specific to such claims are 
inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.  

The Court has recently held, however, that 38 C.F.R. 
§ 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   The notice provisions 
found in the VCAA are therefore applicable to cases such 
as this in which the issue revolves around finality of 
decisions and the submission of new and material evidence.

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b); 
Quartuccio, 16 Vet. App. at 187.

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 2000, in the context of 
the then applicable well grounded claim standard, by 
informing him that he had to submit medical evidence of a 
current disability, evidence of the incurrence or 
aggravation of a disease or injury during service, and 
medical evidence of a nexus between the in-service disease 
or injury and the current disability.  Although the VCAA 
eliminated the concept of a well grounded claim, the 
current evidentiary requirements are the same.  
See Hickson v. West, 11 Vet. App. 374 (1999).  The 
difference is that in determining whether a claim was well 
grounded, VA presumed the evidence to be credible and 
could only consider the evidence that was favorable to the 
veteran. In determining whether a claim for service 
connection has been substantiated, VA must consider all 
the evidence of record and determine the probative value 
and weight of the evidence, after fulfilling the duty to 
assist.  See Evans v. West, 12 Vet. App. 22 (1998).

The RO also informed the veteran of the evidence needed to 
reopen his claim in May and June 2000 by informing him 
that he was required to submit new and material evidence.  
The RO informed him that new evidence was evidence that 
had not been previously considered, and that material 
evidence was evidence that related to the status of his 
back disorder during or shortly following his separation 
from service.

The RO provided the veteran a statement of the case in 
October 2000 and a supplemental statement of the case in 
February 2002.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection and the regulatory definition of new 
and material evidence, and provided the rationale for 
determining that the evidence then of record did not 
support the grant of service connection.  The RO notified 
the veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had 
should be submitted to the Board.  

Most recently, in an October 8, 2002 letter the Board 
specifically informed the veteran, with a copy to his 
attorney, of the details of the VCAA.  The Board informed 
the veteran of the evidence needed to establish service 
connection for his back disorder.  The Board also informed 
the veteran that he was required to submit any evidence in 
his possession related to his claimed disability, and to 
provide information and authorizations for the release of 
medical records so that VA could obtain the medical 
evidence pertaining to his back on his behalf.  As an 
alternative, he could obtain the relevant medical records 
and submit them to VA.  The veteran's attorney responded 
in a letter dated November 7, 2002 that the veteran had no 
additional evidence to submit.  The Board finds, 
therefore, that VA has sufficiently informed the veteran 
of the evidence needed to reopen his claim for service 
connection for a back disorder.

With respect to VA's duty to assist, the VCAA provides 
that VA's duty to assist does not commence until new and 
material evidence has been submitted.  38 C.F.R. 
§ 3.159(c).  In short, the Board believes that the 
provisions of the VCAA, insofar as they apply to the 
current posture of this case, have been fulfilled.
Relevant Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).



Finality/new and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001); Knightly v. 
Brown, 6 Vet. App. 200 (1994).  The evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous finding that new 
and material evidence had not been presented) will be 
evaluated, in the context of all the evidence of record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence is considered to be "new" if it was not 
previously submitted to agency decision makers and it is 
not cumulative or redundant.  The evidence is "material" 
if it bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously considered, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156 (1999).  New evidence may be 
found to be material if it provides "a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209, 214 (1999), 
rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

The Board notes that the definition of material evidence 
was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a) (2002)].  The change in the law, 
however, pertains only to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620.  Because 
the veteran's claim was initiated prior to August 2001, 
his claim will be adjudicated by applying the law 
previously in effect.

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that VA's 
statutory duty to assist the claimant in the development 
of the evidence has been fulfilled.  38 U.S.C.A. § 5108; 
Elkins, 12 Vet. App. at 214.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

Analysis

Although the veteran's claim of entitlement to service 
connection for a low back disability had been denied on 
several occasions, for the purpose of determining that new 
and material evidence has been submitted, only evidence 
presented since the last final denial, this case the 
October 1999 rating decision, will be considered.
See Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence submitted prior to the RO's October 1999 
denial of service connection for a back disorder included 
the veteran's service medical records, statements from the 
veteran, his friends, and family members, as well as 
private and VA treatment records and the reports of VA 
examinations.

The veteran has multiple statements and hearing testimony 
in which he reported having injured his back in 1972 by 
falling off an armored personnel carrier.  He denied 
having sought any medical treatment for back problems 
during service, and his service medical records reflect no 
complaints or clinical findings pertaining to the back.  
He reported, however, that he had back pain since the 1972 
injury.

The statements from friends and family members indicate 
that he took medication for back pain following his 
separation from service, and that he drank heavily due to 
back pain.  The medical records show that following his 
separation from service he worked in the coal mines for 
approximately 17 years, and that he was hospitalized in 
December 1989 due to incapacitating back pain.  He then 
reported a three year history of back pain, which had 
increased in severity in the previous three to four weeks.  
On hospitalization diagnostic testing revealed Grade I 
spondylolisthesis with anterior displacement of the 
vertebral body of L5 on S1, and a partially calcified 
herniated disc projecting into the central and left 
lateral aspect of the anterior spinal canal at the L4-L5 
level with compression of the thecal sac and posterior 
displacement of the left nerve root.  He underwent a 
laminectomy in January 1990, and has continued to receive 
medical treatment for back pain since then.

None of the medical evidence of record in October 1999 
documented any complaints or clinical findings pertaining 
to the back prior to December 1989, and none of the 
medical evidence showed a relationship between the back 
disorder diagnosed in December 1989 and an injury or 
disease incurred in service.

There must be new and material evidence as to each and 
every aspect of the claim which was lacking at the time of 
the last final denial in order for there to be new and 
material evidence to reopen the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996)
 
The evidence received subsequent to the October 1999 
decision includes three medical reports from C.N.B., M.D.  
Dr. B. indicated that he had reviewed the veteran's 
medical history and lay statements.  He provided the 
opinion that the currently diagnosed back disorder 
originated with the fall that the veteran suffered while 
in service.  

Because the medical evidence of record in October 1999 did 
not include any medical opinion regarding a relationship 
between the claimed in-service injury and the currently 
diagnosed back disorder, the Board finds that the medical 
opinion of Dr. B. and the VA physicians is new.  The Board 
further finds that the evidence is material, in that it 
bears directly and substantially on the issue of whether 
the veteran's back disorder was incurred in service.  See 
Elkins, 12 Vet. App. at 214 (new evidence may be found to 
be material if it provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury or disability).  For these reasons the Board has 
determined that new and material evidence has been 
submitted, and the claim of entitlement to service 
connection for a back disorder is reopened.

The Board observes in passing that the RO also obtained 
medical opinions from two VA orthopedic surgeons in which 
those physicians indicated that there was no relationship 
between the currently diagnosed back disorder and the fall 
that the veteran claimed to have experienced in 1972.  
However, as explained above, the in evaluating whether new 
and material evidence, the Board is not permitted to weigh 
the evidence.  Dr. B.'s opinion is presumed to be credible 
and alone is sufficient to reopen the claim. 

As discussed above, under the VCAA once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  
Having found that new and material evidence has been 
submitted, VA must fulfill the duty to assist prior to 
considering the substantive merits of the claim for 
service connection.  38 C.F.R. § 3.159(c).  The Board 
finds that additional development is warranted, and will 
be undertaken prior to the Board's adjudication of the 
veteran's claim on its merits.

The Board additionally observes in passing that remand to 
the RO for readjudication is not necessary in this case.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.

In this case, above although the RO initially denied 
reopening the veteran's claim on a finding that new and 
material evidence had not been submitted it ultimately 
decided the claim on its merits without regard to the 
submission of new and material evidence.  The veteran has 
not been prejudiced by any action of the RO, and further 
adjudication at the RO level is not necessary.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a back disorder 
is reopened.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

